Citation Nr: 0928988	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-05 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 
1970.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which awarded a 10 percent disability rating to the 
Veteran's service-connected right ear hearing loss.  

The Board observes that a December 2006 left ear hearing loss 
determination, while found in an SOC, is actually the initial 
determination as to that matter.  Moreover, in the VA Form 9 
of February 2007, the Veteran stated he was appealing all of 
the issues listed in the SOC and at the hearing the Veteran 
argued the issue of left ear hearing loss.  While a specific 
Notice of Disagreement (NOD) has not been received regarding 
the issue of left ear hearing loss, the Board will liberally 
construe the Veteran's VA Form 9 of February 2007 and the 
arguments at the hearing to constitute an NOD.  Given that 
the issues are inextricably intertwined, that is the 
Veteran's hearing loss is evaluated by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered, the Board finds that appellate jurisdiction over 
the left ear hearing loss claim has been properly 
established.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  See also Rowell v. Principi, 4 Vet. App. 9, 15 
(1993) (holding that lack of timely filed substantive appeal 
does not deprive Board of jurisdiction over appeal initiated 
by a timely notice of disagreement); Beryle v. Brown, 9 Vet. 
App. 24, 28 (1996) (holding that, where Board proceeded to 
review claims on appeal where no substantive appeal was 
filed, Board implicitly waived the filing requirement of the 
substantive appeal as to those claims).  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Regrettably, the record as it stands is inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of an evaluation in excess of 10 percent for bilateral 
hearing loss.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the Veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

There appears to be a disparity between his recent private 
medical audiogram and the earlier 2006 VA examination 
findings.  The Board finds that further examination is 
required so that the decision is based on a record that 
contains a current examination.  An examination too remote 
for rating purposes cannot be considered "contemporaneous."  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record 
does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination).  
Therefore, the Board finds that an additional VA audiological 
examination is necessary to clarify the current severity of 
his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:   

1.  Contact the Veteran and ask him to 
provide the names and addresses of any 
medical provider who has treated him for 
bilateral hearing loss since 2006.  
Attempt to obtain a copy of all medical 
treatment records pertaining to the 
Veteran that are not already of record.  
Also attempt to obtain any other evidence 
identified as relevant by the Veteran 
during the course of the remand, provided 
that the Veteran completes the required 
authorization forms.  All attempts should 
be documented within the claims file.

2.  Afford the Veteran a VA audiological 
examination for his service-connected 
bilateral hearing loss.  All necessary 
tests should be conducted including 
puretone testing and word recognition 
testing using the Maryland CNC word list.  
If the examiner cannot complete 
audiological testing or speech recognition 
testing for any reason, he/she should 
provide a detailed explanation for why 
such testing cannot be completed.  

The Veteran's claims file, to include a 
copy of this Remand, should be made 
available to and reviewed by the 
examiners.  The examiner should indicate 
in the examination report that the claims 
file was reviewed.  See generally 38 
C.F.R. § 4.85; Martinak v. Nicholson, 
21 Vet. App. 447 (2007) (The examination 
should include a review of the Veteran's 
claims file and past clinical history, 
with particular attention to the severity 
of present symptomatology, as well as any 
significant pertinent interval medical 
history).  Following completion of the 
audiometric examination, the examiner 
should specifically comment regarding the 
effect of the Veteran's service-connected 
bilateral hearing loss on his occupational 
functioning and daily activities.  A 
rationale for any conclusions reached 
should be provided.  

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


